Citation Nr: 1543761	
Decision Date: 10/13/15    Archive Date: 10/19/15

DOCKET NO.  14-28 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for dementia, to include as secondary to service-connected posttraumatic stress disorder (PTSD), on the basis of substitution and to include for accrued benefits purposes. 


ATTORNEY FOR THE BOARD

B. Lam, Associate Counsel








INTRODUCTION

The Veteran served on active duty from February 1951 to December 1952.  He died in December 2011.  The Appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeal (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO) in North Little Rock, Arkansas, which denied service connection for dementia.  In September 2011, the Appellant filed a notice of disagreement in her capacity as the Veteran's fiduciary.  In December 2011, the Appellant notified VA of the Veteran's death.  In March 2012, the Appellant filed a claim for substitution and requested continued adjudication of the Veteran's claim at the time of his death.    

In addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  There are no documents in the Veteran's VBMS file.  A review of the documents in Virtual VA reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The more probative evidence is against a finding that dementia is related to service, manifested within one year thereafter, or caused or aggravated by a service-connected PTSD disability.  


CONCLUSION OF LAW

The criteria for establishment of service connection for dementia, to include as secondary to service-connected PTSD, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

A.  Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

In the December 2010 letter, the RO provided notice to the Veteran regarding what information and evidence are needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  By letters dated October 2012, the RO also advised the Appellant regarding what information and evidence are needed to support the claim for accrued benefits.    

B.  Duty to Assist

The Board also concludes VA's duty to assist in obtaining records has been satisfied. The Veteran's service treatment records, VA medical records and private treatment records are in the file.  The Appellant has at no time referenced outstanding records that she wanted VA to obtain or that she felt were relevant to the claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law. As to the Appellant's claim for entitlement to service connection for dementia secondary to service-connected PTSD, a VHA medical opinion with addendum have been obtained.  See Waters v. Shinseki, 601 F.3d 1274, 1277-78   (Fed. Cir. 2010).  The VHA report reflects that the examiner reviewed the Veteran's past medical history and provided opinions supported by a rationale.  The Board therefore concludes that the VHA opinion with addendum is adequate for evaluation purposes.  See 38 C.F.R. § 4.2  (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate].

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298   (Fed. Cir. 2007).

II.  Service Connection

The Appellant contends that service connection is warranted for dementia, secondary to service-connected PTSD, on the basis of substitution.  She further asserts that dementia was the cause of the Veteran's death, however she has indicated that she will not file for DIC until claim of service connection has been approved.  See March 2012 Correspondence.
  
The law applicable to accrued benefits provides that certain individuals, including the veteran's surviving spouse, may be paid periodic monetary benefits (due and unpaid) to which the veteran was entitled at the time of his death under existing ratings or based on evidence in the file or constructively of record at the time of his death.  38 U.S.C.A. § 5121(a) (West 2014); 38 C.F.R. § 3.1000 (2014).  A claim for such benefits must be filed within one year of the veteran's death.  38 C.F.R. 
 § 3.1000(a), (c) (2014).

In Jones v. West, 136 F.3d 1296, 1299   (Fed. Cir. 1998), the Federal Circuit concluded that, for a surviving spouse to be entitled to accrued benefits, "the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision."  See also Zevalkink v. Brown, 102 F.3d 1236   (Fed Cir. 1996) (a consequence of the derivative nature of the surviving spouse's entitlement to a veteran's accrued benefits claim is that, without the veteran having a claim pending at time of death, the surviving spouse has no claim upon which to derive his or her own application).

In November 2010, the Veteran filed a claim for entitlement to service connection for dementia, secondary to service-connected PTSD.  In an April 2011 rating decision, the RO denied entitlement to service connection for dementia.  In September 2011, the Appellant filed a notice of disagreement on behalf of the Veteran.  In December 2011, prior to the issuance of a statement of the case, the Veteran passed away.  In March 2012, the Appellant filed a claim for accrued benefits.  

Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  See Walker v. Shinseki, 708 F.3d 1331   (Fed. Cir. 2013).

Service connection may also be granted for chronic disabilities if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service. 3 8 U.S.C.A. §§ 1101 , 1112, 1113, 1137; 38 C.F.R. 
 §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b) (2014).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases). 

The Veteran's STRs do not denote any complaints or diagnosis of dementia.  The Veteran's entrance examination and separation examination dated October 1950 and December 1952, respectively, reflect a normal physical examination.  The accompanying December 1952 Reports of Medical History show the Veteran denied any significant medical concerns for loss of memory or amnesia and stated that he was in good health.

The Veteran was afforded a VA examination in November 2010 to determine the nature and current severity of his PTSD.  The VA examiner discussed the Veteran's PTSD symptoms and also noted the presence of mild to moderate symptoms of dementia, but did not provide an opinion as to their relationship.  

Thereafter, the Veteran filed a claim for service connection for dementia secondary to PTSD.  In support of his claim, the Veteran provided a December 2010 private opinion from Dr. M.S., who provided that the Veteran suffers from moderate to severe dementia and that this has been a progressive illness, particularly in the last several years.  However, the private physician did not provide an etiological opinion for the Veteran's dementia.  The Veteran also submitted two medical articles in support of his claim, a June 2010 medical article titled "Posttraumatic Stress Disorder and Risk of Dementia Among U.S. Veterans" and a September 2010 article titled, "Greater Prevalence and Incident of Dementia in Older Veterans with Posttraumatic Stress Disorder."  

In a February 2010 addendum etiological opinion, the VA examiner concluded that this issue could not be resolved "without resorting to guessing or speculation."  In a March 2015 addendum opinion, the VA examiner opined that it would be "presumptive to attribute the Veteran's dementia to his PTSD."  The VA examiner opined with in order to "assume that PTSD caused or aggravated the dementia" one would be required to resort to speculation.  The VA examiner further explained that this "mere speculation" was a function of the "presence of multiple other diseases that are also associated with this disorder," noting that the Veteran's diagnosis of significant hearing impairment and its link to dementia in literature.  The examiner also noted that the existence of "some research to suggest an association between PTSD and dementia" but opined that in the medical community, an association did not "imply causality."

In July 2015, the Board found that the medical evidence of record was insufficient to permit appellate review and a VHA opinion was provided.  The VA physician noted that a review of the referenced articles and the Veteran's claims file has been conducted.  The VA physician provided that both articles concluded that veterans who were diagnosed with PTSD and other medical conditions had a "greater incident of dementia."  The VA physician concluded that the Veteran had numerous risk factors for dementia and he did indeed develop dementia.  However, the VA physician opined that the Veteran's dementia was less likely than not proximately due to his diagnosed PTSD.  With regards to aggravation, the VA physician opined that dementia, by nature is a progressive and relentless course and he found no evidence of aggravation from PTSD.  Instead, the VA physician noted that the Veteran's PTSD was actually improving toward the end of his life.  

In August 2014, the Board requested an addendum opinion to address the Appellant's contention that Veteran's dementia was caused or aggravated by his PTSD.  The Appellant has provided two articles which indicated that a veteran with PTSD is twice as likely to develop dementia even after other risk factors have been taken into account.  The Appellant also argued that the "chronic stress" produced by the Veteran's PTSD may have "lead to hippocampus atrophy, which in turn may increase the risk of cognitive defects and dementia."  See August 2010 Form 9. 

In September 2015, the VA physician provided an addendum VHA opinion.  The VA physician provided that PTSD, as well as other psychiatric diagnoses, are not recognized causes of dementia.  The actual causes of dementia are not entirely known.  With regards to the Appellant's reference articles indicating incidents of dementia in PTSD patients are twice as likely than non-PTSD control patients, the VA physician noted that the term incidence is defined as "the rate at which a certain event occurs" which has no "baring or causality, it is merely statistical."  Therefore, the VA physician opined that in the absence of any definitive studies linking PTSD as a cause of dementia, it is less likely as not that his dementia was caused by PTSD symptoms.  

With regards to aggravation, the VA physician opined that the Veteran's dementia is a progressive and unrelenting illness and he found no evidence of aggravation due to PTSD symptoms.  The VA physician also pointed out that the Veteran's PTSD symptoms were in fact improving towards the end of his life as evidenced by the November 2010 VA examination report.  

With regards to the Appellant's theory of "chronic stress" leading to dementia, the VA physician noted that the article provided "stress may damage" the hippocampus but "it is not a fact and it is not proven."  In sum, this article represents only a discussion or a theory.  In the particular case at hand, the Veteran has never had the volume of his hippocampus measured serially over the course of the years to monitor for the loss of volume that may lead to memory impairment nor was his hypothalamic-pituitary-adrenal axis monitored above and beyond routine blood test.  Therefore, the VA physician found that this theory has little baring on this case other than academic.  

In considering all of the evidence of record under the laws and regulations as set forth above, the Board concludes that the claim for service connection for dementia must be denied.  In reaching this determination, the Board does not question the Appellant's sincere belief that the cause of the Veteran's death is disease due to dementia secondary to PTSD. While the Board is cognizant of the late Veteran's honorable service in defense of his country and is sympathetic to his passing, the Appellant's personal belief that the Veteran developed dementia due to PTSD, no matter how sincere, is simply not supported by the evidence.  See Voerth v. West, 13 Vet. App. 117, 119   (1999).

First, the Board has considered whether service connection is warranted on a presumptive basis.  In this case, the earliest evidence that the Veteran has been treated or diagnosed with dementia was in March 2010, nearly 58 years after active duty service.  Thus, the Board finds no credibly lay or medical evidence that the Veteran demonstrated dementia in service or within one year from service discharge.  As such, presumptive service connection for dementia as a chronic disease under 38 C.F.R. § 3.309(a) is not warranted.  

Moreover, the Board notes that the Appellant have contended that the Veteran's service-connected PTSD has caused or aggravated his dementia.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

The Board notes that in December 2010, the Veteran submitted a private opinion from Dr. M.S. showing that he had moderate to severe symptoms of dementia.  However, the private physician provided no opinion regarding its etiology.  Due to the complexities of the medical issues involved, the Board requested a VHA medical opinion to address whether the Veteran's dementia was at least as likely related to military service, to include his service-connected PTSD.  The Board thereafter obtained a VHA opinion with an addendum opinion.  

The July 2015 VHA opinion was based upon a thorough review of the record and analysis of the Veteran's entire history.  Additionally, a September 2015 VHA addendum opinion addressed the Appellant's reference article and provided a higher incident rate has not baring or causality.  With regard to the Appellant's argument that the Veteran's PTSD caused chronic stress which lead to dementia, the VA physician found the article provided represents only a discussion or theory and not a proven fact.  

When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993).   In this case, the medical opinions were provided by medical professionals and are therefore considered to all constitute probative evidence.  However, the Board must determine what the most probative evidence is.  

With regard to the medical examination of record, the November 2010 VA examination and December 2010 private medical opinion provided no discussion on the etiology of the Veteran's dementia.  The February 2011 and March 2015 VA addendum opinion essentially provided that this issue could not be resolved without resorting to speculation.  Finally, the July 2015 VA physician reviewed the claims file and provided a medical opinion with supporting rationale.   A September 2015 VHA addendum opinion was provided to specifically address the Appellant's theory of entitlement.  As such, greater weight is afforded to the July 2015 VHA opinion and addendum report.  Therefore, the Board finds that the Veteran's dementia first manifested many years after service and is not shown to be causally or etiologically related to any disease, injury, or incident during service, to include as secondary to service-connected PTSD.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for dementia, claimed as secondary to service-connected PTSD.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert, supra. 


ORDER

Entitlement to service connection for dementia, to include as due to service-connected PTSD, for purposes of accrued benefits, is denied.  





____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


